Citation Nr: 0636853	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  01-06 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran is entitled to extraschedular 
consideration for his service-connected right knee 
degenerative arthrosis, status post arthroscopies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from September 1981 through 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  

Since the decision was last before the Board, the veteran has 
raised the issue of entitlement to a total rating based upon 
individual unemployability.  This matter is referred to the 
RO for appropriate action.  


REMAND

The veteran's service connected right knee is presently rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010, 5003.  In the June 2005 Board decision, an 
increase in that 10 percent rating was denied.  Now before 
the Board is the issue of whether the veteran is entitled to 
extraschedular consideration for this disability under 38 
C.F.R. § 3.321(b)(1).

At no time during the course of this appeal has VA informed 
the veteran of the evidence necessary to substantiate a 
request for extraschedular consideration.  The October 2003 
letter adequately informed him of what was necessary for a 
request for an increased rating, but no letter since has 
provided adequate notice regarding the request for 
extraschedular consideration.  The September 2005 deferred 
rating decision brought this matter to the attention of the 
RO, but no corrective letter was sent to the veteran at any 
time.  The only letter to him regarding extraschedular 
consideration was an October 2005 letter requesting a signed 
authorization to obtain records from the United States Postal 
Service.  While the Board regrets the delay, another remand 
is required, because notice compliant with 38 C.F.R. 
§ 3.159(b) was not provided to the veteran regarding this 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has fully met its duty 
to notify and assist the veteran with 
regard to the issue of whether 
extraschedular consideration is warranted 
for his right knee disability under 38 
C.F.R. § 3.321(b)(1).  This should include 
notice compliant with 38 C.F.R. § 3.159(b) 
and Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


